9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joyce L. JONES, Plaintiff-Appellant,v.COORS CERAMICS COMPANY, a Colorado corporation, Defendant-Appellee.
No. 93-1089.
United States Court of Appeals, Tenth Circuit.
Nov. 17, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We have reviewed the briefs, the record, and the trial court's memorandum denying the motion for new trial.  We find no error and affirm for substantially the reasons given by the trial court.


3
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3